DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 16-18, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wollgram et al (EP 2217036) in view of Nelson et al (US 2010/0089905), Vilato et al (US 2005/0224491; hereinafter Vilato ‘491), Beall et al (US 2013/0296155), Schilling et al (US 2006/0243462), Vilato et al (US 6,118,103; hereinafter Vilato ‘103), Harris (US 5,746,114) or Beifuss et al (US 2015/0042453), and Siebers et al (US 2012/0067865).
Wollgram shows the item/structure and method claimed including a worktop formed of a substrate made of a monolithic glass ceramic (1) having a surface area of greater than .7 m^2 or .9 m^2 (para [0011] and [0014]) and at least one heating element such an induction heater under the substrate (para [0013]) defining a cooking location with markings or decorations via printing or scratching that would be a permanent decoration on the substrate (para [0026]) wherein the cooking location/area occupies at least 25% of the surface area of the substrate (para [0012]), a support table/cabinet (4) supporting the worktop substrate, the substrate having a thickness of at least 2 mm and less than 15 mm, or 3-30 mm (para [0011]), the glass substrate occupying at least 50% of the surface of the worktop, and the glass substrate provided with a coating or a printing on the substrate with different colors (para [0026]). But, Wollgram does not show the substrate that exhibits a luminosity L* of greater than 10, a light transmission TL of less than 50%, a haze of greater than 15%, an opacity indicator of greater than 90, at least one interface for communication with at least one element of the worktop, an external unit capable of activating and controlling heating element via the interface that transmits commands given by the external unit, the item that is devoid of light sources, and the substrate exhibiting a flatness of less than 0.1% of the diagonal of the substrate.
Nelson shows it is known to provide a glass-ceramic substrate having a luminance L* greater than 10 (para [0010]). Nelson further shows it is known to provide the glass-ceramic substrate having a haze of 50% to 98% (para [0022]) which is greater than the recited range of greater than 15% , 20% or 40%.
Vilato ‘491 shows it is known to provide a glass-ceramic substrate having a luminance L* value greater than 10, and Vilato ‘491 further shows it is known to provide the glass substrate having a light transmission TL of between 5 to 40% (para [0033]) which also overlaps with the recitation of less than 32% wherein the glass ceramic is translucent or opaque that is provided with a light/lighter color, other than black or brown, having the light luminance L* greater than 15. Also see para [0025]. Vilato ‘491 also shows the glass ceramic substrate include a haze of at least 50% (para [0038]) which is greater than the recited range of greater than 15% or 20%.
Beall shows it is known to provide a glass ceramic substrate that exhibits an opacity that is greater than 85% which would encompasses the recited opacity of greater than 95 and less than 100. Also see para [0020]. 
Schilling shows a cooktop or a worktop made of glass-ceramic, the cooktop is provided with an interface (13) for communication with at least one element such as a heating element wherein the cooktop is devoid of a light source.  
Vilato ‘103 shows it is known to provide a cooktop or a worktop made of glass-ceramic that includes an interface (6-10) for communication with at least one element such as a heating element, and Vilato ‘103 shows the cooktop that is devoid of light sources. 
Harris and Beifuss show it is known to provide a worktop or cooktop having an interface that allows for a wireless communication with an external unit to activate heating elements. Harris further shows that the external unit (22) includes an LCD display and a keypad that is in wireless communication with an interface (24/35) that transmits commands to control the heating elements (also see column 3, line 57 to column 4, line 10).  Beifuss also shows the external unit being a tablet PC or a smartphone which is known to include a touch screen with an interface (14/16) that performs a wireless communication with the external unit to control the heating elements.
Siebers shows it is known to provide a glass ceramic substrate having its flatness that is less than .1 % in a diagonal dimension (para 0131), and Siebers further shows that the substrate has a flatness or a deviation from flatness that is less than 3 mm, 2 mm, or 1 mm as claimed (also see para 0117). Siebers also shows the glass ceramic having the claimed material including SiO2, Al2O3, Li2O, and the other recited constituents as claimed (see para 0052). 
In view of Nelson, Vilato ‘491, and Beall, it would have been obvious to obvious to one of ordinary skill in the art to adapt Wollgram with the glass ceramic worktop that exhibits the luminosity L*, the light transmission TL, and the opacity indicator as claimed to mask or conceal elements that are disposed underneath the worktop for aesthetic purposes as known in the art; and in view of Schilling and Vilato ‘103, it would have been obvious to further adapt Wollgram with the interface to activate the elements such as the heating elements wherein the worktop can additional be devoid of light sources for display purposes as such lights are not required to operate elements associated with the worktop; in view of Harris or Beifuss, it would have been obvious to one of ordinary skill in the art to adapt Wollgram with the interface that is in wireless communication with an external unit including a keyboard, a tablet, a cell phone, or a touch screen which are well known devices that can provide a wireless communication to remotely activate and control the heating elements as another known control arrangement for the convenience of the user; and in view of Siebers, it would have been obvious to one of ordinary skill in the art to adapt Wollgram having the substrate that exhibits the flatness including the recited range wherein the such flatness would provide an even working surface that would allow the worktop to be flat as a matter of routine experimentation so that objects placed on the worktop can be placed thereon without being tilted or sliding therefrom wherein the glass substrate having the constituents including SiO2, Al2O3, Li2O, and the other elements as claimed is well known in the art that is known to withstand high heating temperatures that is capable of being used as a heating surface/cooktop when desired.    
Response to Arguments
Applicant’s arguments, along with the declaration filed on 3/29/22 of Mr. Pablo Vilato, with respect to claim(s) have been considered but are moot in view of the Siebers reference.  
It is noted that Siebers is applied for showing that it is known to provide the glass ceramic having the recited flatness and the ceramic glass material constituents which would have been applicable for the applied art including Wollgram as stated in the ground of rejection. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761